DETAILED ACTION
Claims 1-6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites that the aspect ratio is 3 or less, but claim 1 from which claim 3 depends recites that the aspect ratio is 1.5 or greater.  It is therefore unclear as to whether less than 1.5 has been claimed.  The examiner has interpreted this claim to mean that the ratio is between 1.5 and 3, inclusive. 
The dependent claims inherit(s) the deficiency by nature of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that the aspect ratio is 3 or less, however claim 1 recites that the aspect ratio is 1.5 or greater.  Therefore claim 3 attempts to claim from 0 to 3, which does not further limit the claim scope of claim 1, and therefore is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schegerin (US 5653225).
Regarding claim 1, Schegerin describes a protective garment (hood 26, margin 38) comprising a hood (hood 26) with a face area (area adjacent the face), the face area provided with an elastomeric interface (formed of neoprene, col. 3, ll. 12-13), the elastomeric interface having an opening for engaging and demountably sealing a full-face mask or full-face respirator to the hood (see annotated Fig. 4, opening fully capable of accepting a full-face mask), the opening having a forehead edge, a chin edge, and first and second cheek edges (see annotated Fig. 4 below, edge formed by margin 38, see also Fig. 2 and 3), the forehead edge and the chin edge being incurvate edges with respect to the center of the opening (are curved), and the two cheek edges being excurvate edges with respect to the center of the opening (curve away from the center); the opening further having a centerline horizontal dimension between the first and second cheek edges and a centerline vertical dimension between the forehead edge and the chin edge (see annotated Fig. 4), the centerline horizontal dimension being longer than the centerline vertical dimension (the centerline horizontal dimension is longer than the centerline vertical dimension).
The garment of Schegerin appears to depict that the aspect ratio is 1.5 or greater does not explicitly describe the centerline horizontal dimension to centerline vertical dimension aspect ratio being 1.5 or greater.


    PNG
    media_image1.png
    724
    909
    media_image1.png
    Greyscale

Regarding claim 2, the garment of Schegerin describes the limitations of claim 2, but does not explicitly describe wherein the aspect ratio is 1.7 or greater.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the ratio to be 1.7 or greater to correspond 
Regarding claim 3, the garment of Schegerin describes the limitations of claim 2, but does not explicitly describe wherein the aspect ratio is wherein the aspect ratio is 3 or less.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the ratio to be wherein the aspect ratio is 3 or less to correspond to the face of the user, for example depending on the width that the eyes of the user are spaced, the bridge of the nose, and the shape of the face of the user.  Modifying the ratio would permit a better seal depending on the face of the user. 
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schegerin (US 5653225) in view of O’Leary et al. (US 20180304106).
Regarding claim 4, the garment of Schegerin describes the limitations of claim 4, but does not explicitly describe that the garment is in the form of a hooded coverall.
In related art for garments O’Leary describes a similar garment for similar use with harmful chemical in which the garment is a single piece suit (para. 0038).  A single piece suit is considered a “coverall” inasmuch as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Schegerin to be a coverall as described in O’Leary in order to provide protection to the more of the user’s body than just the head when exposed to nuclear, biological or chemical contamination (Schegerin, col. 1, ll. 6-9).

In related art for garments O’Leary describes a similar garment for similar use with harmful chemical in which the garment is jacket (5) with a hood (1.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Schegerin to be a jacket with a hood as described in O’Leary in order to provide protection to the more of the user’s body than just the head when exposed to nuclear, biological or chemical contamination (Schegerin, col. 1, ll. 6-9).
Regarding claim 6, the garment of Schegerin describes the limitations of claim 6, but does not explicitly describe that the garment is in the form of a full-body chemical-resistant suit.
In related art for garments O’Leary describes a similar garment for similar use with harmful chemical in which the garment is a single piece suit (para. 0038).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Schegerin to be a coverall as described in O’Leary in order to provide protection to the more of the user’s body than just the head when exposed to nuclear, biological or chemical contamination (Schegerin, col. 1, ll. 6-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited include various hood configurations with curved edges for accommodating components.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALISSA L HOEY/Primary Examiner, Art Unit 3732